Per Curiam.
Judgment was rendered herein by the circuit court, against all the defendants. An appeal was taken from such judgment by Charles H. Bobb, Abraham Siegel, William H. Swift, and Cora Bobb Taylor, December, 4, 1886, returnable at the present term of this court. The appellants failing to canse a transcript to be filed in this court, as required by law, the respondent produces a transcript, and moves that the judgment of the lower court be affirmed, and that a personal judgment be rendered for the costs of this appeal against the parties appealing. No cause being shown against the motion, it is sustained.
Ordered, that the judgment rendered herein, by the circuit court of the city of St. Louis, be affirmed, and that the respondent recover of the four defendants,' appealing, the costs of this appeal.
All the judges concur.